Title: Abigail Adams to Thomas Boylston Adams, 3 January 1798
From: Adams, Abigail
To: Adams, Thomas Boylston


        
          
            my dear son
            Philadelphia Jan’ry 3 1798
          
          I Embrace the opportunity by the British packet of writing you a few lines, tho I have not any thing very material to communicate to you.
          I have already informd your Brother and sister of the safe arrival of her Parents and sisters at George Town after a passage of 60 days. Since which, I have received Letters both from mr and Mrs Johnson both of whom with the young Ladies were well. young mr T B Johnson came on from Cambridge & past a couple of days with us on his way to visit his Parents. when he returns, I expect the pleasure of a visit from the Family
          
          I wish I could learn as much respecting my dear Children at Berlin, but not a line has reachd us of a later date than 16 sep’br from London.
          Congress have been in Session ever Since Nov’br I forwarded by way of Hamburgh the Presidents speech at the opening of the session, and the answers of the two Houses. all have yet gone on cooly. at present the Country is more quiet and tranquil, than for several years past. it is not infested with Jacobin Clubs—and tho no doubt there is combustible materials sufficient to kindle a fire. it is watching for a fit occasion, whilst the Friends of Government are waiting with consumate Patience the result of the Extraordinary mission to France, supporting their losses with patience, and restraining their indignation, knowing that they have a right to justice, for the wanton plunder committed in defiance of Treaties, and the Laws of Nations. The News of Admiral Duncans victory over our Friends the Dutch, has excited feelings of compassion for them. so have the exorbitent requisitions of our Galic allies. we pitty them all, and can say to them whilst we commissirate your sufferings, we beseech you to keep your distance, and do not infect us with your Pestilence
          Mr Munroe has just publishd a Book of four Hundred and six pages.! which he calls a “view of the conduct of the Executive of the united states” illustrated by His instructions and correspondence, and other Authentic Documents; Fauchett has also written a Book, and these two luminous works, have Shone so Bright upon all good Democrats, that all Mistery is dispelld, and the Executive alone is found Guilty, of the crime of loveing their own Country so well as whilst desireing and wishing to do justice to all, to be unwilling to subjugate it self to any one. some of the Jacobins do not even want to read Munroe. they are sure he was the injured Man and to requite him for his Patriotism, they fully intended he should have been Govenour of Virginna, but it so happened that—he had not a vote, and what was still worse a Federalist is chosen in his stead. well there is one more Chance, and it is said mr Tazewell designs to decline an other Election to make way for mr Monroe in the Senate. There has been one other Book written by a Gentleman formerly in publick office, but as I do not wish to circulate scandle, I shall not send it you. I dare Vouch for it, your Brother has had it, or accounts of it.
          some persons have given it the tittle of “whose’s the Dupe.[”] others of a more proflicate turn have quoted the old saw, of the

greatest sin this side Hell, is first to kiss and then to tell; but confessions have not washd the Ethiope white, nor at all cleard up the publick transactions, which stood fair and unshaken, by the disclosure of a private Amour. alass—alass—how weak is Humane Nature.
          I know not into whose Hands this may fall. it would not be prudent to write any thing but what is known to the world. I saw your Friend mr Charles Hall yesterday who inquired affectionatly after you. he is doing very well in his profession. he is to dine with us to day. I heard from your sister last week. she is well. I wish I could add happy Charles is doing well in Buisness. our Friends at Quincy are well and at Boston— I got your Letter by mr Hall, tho not untill a long time. he very unwisely put it into the post office, and in a list of letters publishd as remaining in the post office, I saw my Name. the Ring committed to him, he unfortunately lost I am not however less sensible of the Gratefull remembrance of the Donor— Your Father is so pressd with buisness that he cannot write you by this opportunity. he desires to be rememberd to you, and to your Brother, to whom I have not time now to write
          Wishing each of you many happy returns of the season, I am my dear Children / your ever affectionate / Mother
          
            Abigail Adams
          
        
        
          I send Report on Blounts conspiracy—
        
      